Citation Nr: 0914979	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 

                                                        
REPRESENTATION

Appellant represented by: California Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to 
December 1946.   

This matter is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO). 




FINDINGS OF FACT

1.  The Veteran was exposed to noise during active service.

2.  Bilateral hearing loss was not shown in service or for 
many years thereafter. 

3.  The Veteran's current bilateral hearing loss is not 
related to his service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110. If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b). However, continuity of symptoms is required where 
a condition in service is noted but is not, in fact, chronic 
or where a diagnosis of chronicity may be legitimately 
questioned. 38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Service connection will be presumed for certain chronic 
diseases enumerated in 
38 C.F.R. § 3.309, which includes sensorineural hearing loss, 
if manifest to a compensable degree within the year after 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Finally, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The Veteran claims bilateral hearing loss caused by exposure 
to loud noises as a light weapons instructor.  Service 
personnel records indicate that his military occupation was 
"rifleman."  At his January 2007 audio examination, the 
Veteran reported that he was not given ear protection while 
working as an instructor on the rifle range.  In giving due 
consideration to the places, types, and circumstances of his 
service, noise exposure is conceded.  See 38 U.S.C.A. 
§ 1154(a).  

He underwent a VA audiology evaluation in August 2005 and VA 
audiology examinations in January 2007 and May 2008.  At the 
most recent examination, in May 2008, pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
60
85
LEFT
15
20
35
60
80

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

Significantly, hearing loss in both ears exceeded 40 decibels 
for two of the frequencies of 500, 1000, 2000, 3000, and 
4000, and also exceeded 26 decibels, in each ear, for at 
least three of these frequencies.  Therefore, the Veteran has 
a current bilateral hearing loss disability. 

Although his service occupation supports noise exposure, the 
evidence does not show in-service hearing loss.  
Specifically, service treatment records are negative for 
complaints of, treatment for, or a diagnosis of hearing loss 
while on active duty.  Indeed, at discharge, the Veteran's 
bilateral hearing acuity was within normal limits. Therefore, 
the evidence does not support a finding of hearing loss while 
on active duty service.

Next, post-service evidence does not reflect hearing loss for 
many years after service discharge.  The Veteran first sought 
treatment for sensorineural hearing loss in April 2004, 
nearly 60 years after discharge from service.  At that time, 
he reported that he had experienced bilateral hearing loss 
for several years.  

The Board finds the contemporaneous absence of complaints or 
treatment for hearing loss for many years after active duty 
discharge to be of more probative value than the Veteran's 
current allegations of in-service incurrence.  The lengthy 
period after separation from service without evidence of 
findings or diagnosis weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Therefore, 
the evidence does not support a finding of incurrence of 
hearing loss during service or for many years thereafter.

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  Indeed, in his October 2004 
statement in support of his claim, he indicated that he was 
finally admitting that he had had hearing problems since his 
discharge from the military.

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The Board, however, finds that 
the Veteran's reported history of continued hearing loss 
since active service is inconsistent with the other evidence 
of record.  

Specifically, while the Veteran stated that his disorder 
began in service, the separation examination was absent of 
any complaints.  Moreover, the post-service evidence does not 
reflect hearing loss for nearly six decades following active 
service.  The Board has weighed his statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's hearing loss to active duty, despite his 
contentions to the contrary.    

Specifically, in a December 2008 addendum to the May 2008 VA 
audiology examination, the examiner concluded that "it is 
less likely than not to be related to his military service 
experiences."  The examiner noted that his opinion was based 
on the absence of ear complaints or hearing complaints in 
service and that the Veteran's earliest treatment regarding 
hearing was in April 2004. 

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

In this regard, the Board places significant probative value 
on the VA audiology opinion of December 2008.  The VA 
examiner, who is the Chief of Audio and Speech Pathology, 
conducted a complete review of the case file and provided 
well-supported reasons and bases for finding that the 
Veteran's hearing loss was less likely as not caused by 
active service.  Moreover, the VA examiner's opinion is based 
on the probability, not just possibility, of a causal 
relationship between the Veteran's current disorder and 
service.  

The Board has also considered the Veteran's statements 
asserting a relationship between his currently-diagnosed 
hearing loss and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, hearing loss for VA purposes is not the type 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

Rather, such competent evidence has been provided by the 
medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file.  The Board 
attaches greater probative weight to the clinical findings 
than to his statements. See Cartright, 2 Vet. App. at 25.  

Since the competent evidence indicates that the Veteran's 
bilateral hearing loss is not related to his active duty, the 
criteria to establish a medical nexus for service connection 
has not been met.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999) (holding that, where there is assertion of continuity 
of symptomatology since service, medical evidence is required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition"), vacated on other 
grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 
(2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997). 

In sum, the service treatment records from the Veteran's 
period of active duty do not show hearing loss and hearing 
loss was not shown for many years thereafter.  Moreover, a 
nexus between active duty and current bilateral hearing loss 
has not been shown.  As the competent evidence is against the 
Veteran's claim, the Board is unable to grant the benefits 
sought.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.

These four factors are: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation. 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Specifically, the RO obtained service treatment records as 
well as VA treatment records.  Moreover, the Veteran 
underwent a VA audiology consultation in August 2005 and VA 
audiology examinations in January 2007 and May 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board finds that all necessary 
development has been accomplished, and, therefore, appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


